internal_revenue_service number release date index number ----------------------------------------------- ---------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-143686-10 date april ------------------------ ---------------------- -------------------------------------------------------------------------------------- decedent spouse trust accountant ------------------------------------------ date date ---------------------- ------------------------- dear ----------------------- this letter responds to your submission dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to certain transfers facts on date decedent and her spouse spouse established trust a revocable_trust decedent died on date at which time trust was divided into four trusts three of these trusts trust two trust three-a and trust three-b are includible in decedent’s gross_estate and were established to benefit spouse and decedent’s and spouse’s living issue trust also provided that decedent’s gst_exemption should be allocated first to outright generation-skipping transfers then to trust two with the remaining gst_exemption to be allocated to trust three-a the executor of decedent’s estate filed a timely form_706 united_states estate and generation-skipping_transfer_tax return in addition to reporting other transfers made by decedent at death on the form_706 the executor reported decedent’s transfers to the trusts and three outright transfers to each of decedent’s three grandchildren in preparing the form_706 accountant failed to properly allocate decedent’s available gst_exemption to the three transfers to the grandchildren and to the transfers to trust two and trust three-a plr-143686-10 decedent’s executor requests an extension of time to allocate decedent’s available gst_exemption to the three transfers to decedent’s three grandchildren and to the transfers to trust two and trust three-a law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping tax regulations provides in part that an allocation of a decedent's unused gst_exemption by the executor of the decedent’s estate is made on the appropriate timely filed including any extensions actually granted estate_tax_return an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent's gst_exemption allocated to the trust sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make plr-143686-10 an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to allocate decedent’s available gst_exemption to the three transfers to decedent’s three grandchildren and to the transfers to trust two and trust three-a the allocations should be made on a supplemental form_706 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be plr-143686-10 attached to the supplemental form_706 a copy of this letter is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries ______________________________ by lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
